                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

RICHARD LEE SIMKINS, III,                  :   Case No. 3:19-cv-00228
                                           :
       Plaintiff,                          :   District Judge Walter H. Rice
                                           :   Magistrate Judge Sharon L. Ovington
vs.                                        :
JOSHUA SPEARS, et al.,                     :
                                           :
       Defendants.                         :
                                           :


                     ORDER TRANSFERRING REFERENCE

      The referral of this case is hereby transferred from Magistrate Judge Sharon L.

Ovington to the docket of Magistrate Judge Michael J. Newman.



August 23, 2019                                s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge


August 23, 2019                                s/Michael J. Newman
                                               Michael J. Newman
                                               United States Magistrate Judge
